 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of March 6, 2018, between PolarityTE, Inc., a Delaware corporation (the
“Company”), and Denver Lough (the “Holder”).

 

Recital

 

The Company and the Holder hereby agree as follows:

 

1.       Definitions. As used in this Agreement, the following terms shall have
the following meanings:

 

“Advice” shall have the meaning set forth in Section 7(b).

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
classified.

 

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

 

“Holder” means the holder from time to time of Registrable Securities.

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Losses” shall have the meaning set forth in Section 5(a).

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means all of the Shares, together with any shares of
Common Stock issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.

 

“Registration Statement” means the registration statement(s) required to be
filed hereunder, including (in each case) the Prospectus, amendments and
supplements to such registration statement(s) or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement(s).

 

1

 



 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

 

“Shares” means [         ] shares of Common Stock held by the holder on the date
hereof that were issued to the Holder pursuant to exemptions from registration
under the Securities Act.

 

“Trading Day” means (i) a day on which the Common Stock is traded on the Nasdaq
Stock Market, or (ii) if the Common Stock is not quoted by the Nasdaq Stock
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i) and (ii) hereof, then Trading Day shall mean a Business Day.


 

2.       Registration.

 

(a)       No later than the six (6) month anniversary of the date of this
Agreement, the Company shall prepare and file with the Commission a Registration
Statement covering the resale of all of the Registrable Securities for an
offering to be made on a continuous basis pursuant to Rule 415. The Registration
Statement required hereunder shall be on Form S-3 (except if the Company is not
then eligible to register for resale the Registrable Securities on Form S-3, in
which case the Registration shall be on another appropriate form in accordance
herewith). Subject to the terms of this Agreement, the Company shall use its
best efforts to cause the Registration Statement to be declared effective under
the Securities Act as promptly as possible after the filing thereof, and shall
use its best efforts to keep the Registration Statement continuously effective
under the Securities Act until the earlier of: (i) the date when all Registrable
Securities covered by the Registration Statement have been sold, and (ii) when
all Registrable Securities covered by the Registration Statement may be sold
without volume restrictions pursuant to Rule 144(b)(i) promulgated under the
Securities Act (the “Effectiveness Period”).

 

(b)       In the event that the Company is subject to limitations on the number
or aggregate market value of securities that the Company can sell in any period,
including, without limitation, under Instruction I.B.6 of Form S-3, and any
sales or other transfers of Common Stock by the Holder under a Registration
Statement filed pursuant to this Agreement would be included in such limit due
to the Holder’s status as an “affiliate” (as defined in Rule 405 of the
Securities Act) of the Company or otherwise (“Sale Limits”), (i) the Holder
shall not sell or otherwise transfer any shares of Common Stock under the
Registration Statement without the prior written consent of the Company, which
consent shall be in the sole discretion of the Company; and (ii) the Company
shall have the right to suspend the Holder’s use of the Registration Statement
or withdraw the Registration Statement; provided, however, that if the Company
withdraws the Registration Statement and the Sale Limits become no longer
applicable, the Holder shall have the demand registration rights described in
Section 2(e) below.

 

2

 

 

(c)       If for any reason the Commission does not permit all of the Shares to
be included in the Registration Statement filed pursuant to Section 2(a) or for
any other reason any Registrable Securities are not then included in a
Registration Statement filed under this Agreement, then the Company shall
prepare and file as soon as possible after the date on which such filing may be
made an additional Registration Statement covering the resale of all Registrable
Securities not already covered by an existing and effective Registration
Statement for an offering to be made on a continuous basis pursuant to Rule 415.
The Company shall use its best efforts to cause each such Registration Statement
to be declared effective under the Securities Act as soon as possible and shall
use its best efforts to keep such Registration Statement continuously effective
under the Securities Act during its entire Effectiveness Period.

 

(d)       Notwithstanding anything to the contrary contained in this Agreement,
in the event the staff of the Commission (the “Staff”) or the Commission
requires the Holder seeking to sell securities under a Registration Statement
filed pursuant to this Agreement to be specifically identified as an
“underwriter” in order to permit such Registration Statement to become
effective, and the Holder does not consent to being so named as an underwriter
in such Registration Statement, then in such case, the Company shall reduce the
total number of Registrable Securities to be registered on behalf of the Holder,
until such time as the Staff or the Commission does not require such
identification or until the Holder accepts such identification and the manner
thereof.

 

(e)       In the event of any reduction pursuant to Section 2(b) or Section
2(d), the Holder shall not have any claim against the Company as a result of
such reduction. In the event of any reduction in Registrable Securities pursuant
to Section 2(b) or Section 2(d) (and, in the case of Section 2(b), only if the
Company withdrew a Registration Statement pursuant to Section 2(b) and the Sale
Limits no longer apply), the Holder shall have the right to require, upon
delivery of a written request to the Company signed by the Holder, that the
Company to file a registration statement within 60 days of such request (subject
to any restrictions imposed by Rule 415 or required by the Staff or the
Commission) for re-sale by the Holder in a manner acceptable to the Holder, and
the Company shall following such request cause to be and keep effective such
registration statement in the same manner as otherwise contemplated in this
Agreement for registration statements hereunder, in each case until the earlier
of such time as: (i) all Registrable Securities held by the Holder have been
registered pursuant to an effective Registration Statement in a manner
acceptable to the Holder or (ii) the Registrable Securities may be resold by the
Holder without restriction (including volume limitations) pursuant to Rule
144(b)(i) of the Securities Act (taking account of any Staff position with
respect to “affiliate” status) or (iii) one year from the date of issuance of
the applicable Registrable Securities or (iv) the Holder agrees to be named as
an underwriter in any such Registration Statement in a manner acceptable to the
Holder as to all Registrable Securities held by the Holder and that have not
theretofore been included in a Registration Statement under this Agreement (it
being understood that the special demand right under this sentence may be
exercised by the Holder multiple times and with respect to limited amounts of
Registrable Securities in order to permit the re-sale thereof by the Holder as
contemplated above).

 

3

 

 

3.Registration Procedures

 

In connection with the Company’s registration obligations hereunder, the Company
shall:

 

(a)       (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep the Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424; (iii) respond as
promptly as reasonably possible to any comments received from the Commission
with respect to the Registration Statement or any amendment thereto and, as
promptly as reasonably possible, upon request, provide the Holder true and
complete copies of all correspondence from and to the Commission relating to the
Registration Statement; and (iv) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by the Registration Statement
(to the extent such provisions are applicable to the Company). The Company shall
ensure that each Registration Statement (including any amendments or supplements
or prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein (in the case of prospectuses, in light
of the circumstances in which they were made) not misleading.

 

(b)       Notify the Holder of Registrable Securities as promptly as reasonably
possible (and, in the case of (i)(A) below, not less than two Trading Days prior
to such filing) and (if requested by any such Person) confirm such notice in
writing promptly following the day (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to the Registration Statement is proposed
to be filed; (B) when the Commission notifies the Company whether there will be
a “review” of the Registration Statement and whenever the Commission comments in
writing on the Registration Statement; and (C) with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;
(ii) of any request by the Commission or any other Federal or state governmental
authority during the period of effectiveness of the Registration Statement for
amendments or supplements to the Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of the Registration Statement covering any or all of the
Registrable Securities or the initiation of any Proceedings for that purpose;
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event or passage of time that makes the financial statements included in the
Registration Statement ineligible for inclusion therein or any statement made in
the Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

4

 



 

(c)       Use reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of the
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

 

(d)       Deliver to the Holder, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as Holder may reasonably request in connection
with resales by the Holder of Registrable Securities. Subject to the terms of
this Agreement, the Company hereby consents to the use of such Prospectus and
each amendment or supplement thereto by the selling Holder in connection with
the offering and sale of the Registrable Securities covered by such Prospectus
and any amendment or supplement thereto, subject to notices pursuant to Section
3(b).

 

(e)       Prior to any resale of Registrable Securities by the Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holder in connection with the registration or qualification (or
exemption from the Registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or “Blue Sky” laws of such
jurisdictions within the United States as the Holder reasonably requests in
writing, to keep the Registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by the Registration Statement; provided, that
the Company shall not be required to qualify generally to do business or file a
general consent to service of process in any jurisdiction where it is not then
so qualified.

 

(f)       If requested by the Holder, cooperate with the Holder to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free of all restrictive legends, and to
enable such Registrable Securities to be in such denominations and registered in
such names as the Holder may request.

 

5

 

 

(g)       Upon the occurrence of any event contemplated by this Section 3, as
promptly as commercially reasonably possible under the circumstances taking into
account the good faith determination of the Company’s Board of Directors of
adverse consequences to the Company and its stockholders of the premature
disclosure of material non-public information, prepare a supplement or
amendment, including a post-effective amendment, to the Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Company notifies the Holder in accordance with clauses
(ii) through (v) of Section 3(b) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Holder
shall suspend use of such Prospectus. The Company will use its best efforts to
ensure that the use of the Prospectus may be resumed as promptly as is
commercially practicable.

 

(h)       Comply with all applicable rules and regulations of the Commission.

 

(i)       If requested by the Holder, the Company shall as soon as practicable
after receipt of notice from the Holder, use reasonable best efforts to (i)
incorporate in a prospectus supplement or post-effective amendment such
information as the Holder reasonably requests to be included therein relating to
the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement if reasonably requested by the Holder
holding any Registrable Securities.

 

(j)       The Company shall make generally available to its security holders as
soon as practical, but not later than 90 days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the 1933 Act) covering a
twelve-month period beginning not later than the first day of the Company’s
fiscal quarter next following the effective date of the Registration Statement
or any additional registration statement required by the terms of this
Agreement.

 

4.       Registration Expenses. All fees and expenses incident to the
performance of or compliance with this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to
the Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses in compliance with applicable
state securities or Blue Sky laws), (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is reasonably requested by
the holders of a majority of the Registrable Securities included in the
Registration Statement), (iii) messenger, telephone and delivery expenses, (iv)
fees and disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) fees and expenses
of all other persons or entities retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any audit. In no event shall the Company be responsible for any broker or
similar commissions of the Holder.

 

6

 

 

5.Indemnification

 

(a)       Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless the Holder to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to (i) any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that (A) such
untrue statements or omissions are based solely upon information regarding the
Holder furnished in writing to the Company by the Holder expressly for use
therein, or to the extent that such information relates to the Holder or the
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by the Holder expressly for use in
the Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto, (B) in the case of an occurrence of an event of
the type specified in Section 3(b)(ii)-(v), the use by the Holder of an outdated
or defective Prospectus after the Company has notified the Holder in writing
that the Prospectus is outdated or defective and prior to the receipt by the
Holder of the Advice or an amended or supplemented Prospectus, but only if and
to the extent that following the receipt of the Advice or the amended or
supplemented Prospectus the misstatement or omission giving rise to such Loss
would have been corrected and no grounds for such Loss would have existed, or
(C) the Holder fails to comply with any applicable prospectus delivery
requirements of the Securities Act applicable to it in connection with sales of
Registrable Securities pursuant to a Registration Statement; or (ii) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any other law, including, without limitation, any state securities
law, or any rule or regulation thereunder relating to the offer or sale of the
Registrable Securities pursuant to a Registration Statement. The Company shall
notify the Holder promptly of the institution, threat or assertion of any
Proceeding of which the Company is aware in connection with the transactions
contemplated by this Agreement. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Holder and
shall survive the transfer of any of the Registrable Securities by the Holder.

 

(b)       Indemnification by the Holder. The Holder shall indemnify and hold
harmless the Company, its directors, officers, agents and employees, each person
or entity who controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
agents or employees of such controlling persons or entities, to the fullest
extent permitted by applicable law, from and against all Losses, as incurred,
arising solely out of or based solely upon: (x) the Holder’s failure to comply
with the prospectus delivery requirements of the Securities Act to the extent
that delivery of such Prospectus would have avoided such Loss or (y) any untrue
or alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus, or any form of prospectus, or in any amendment or
supplement thereto or in any preliminary prospectus, or arising solely out of or
based solely upon any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein not misleading
to the extent, but only to the extent, that such untrue statements or omissions
are based solely upon information regarding the Holder furnished in writing to
the Company by the Holder expressly for use therein. In no event shall the
liability of the selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by the Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation. The
indemnity agreement contained in this Section 5(b) and the agreement with
respect to contribution contained in Section 5(d) shall not apply to amounts
paid in settlement of any Losses if such settlement is effected without the
prior written consent of the Holder, which consent shall not be unreasonably
withheld or delayed.

 

7

 

 

(c)       Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any person or entity entitled to indemnity hereunder
(an “Indemnified Party”), such Indemnified Party shall promptly notify the
person or entity from whom indemnity is sought (the “Indemnifying Party”) in
writing, and the Indemnifying Party shall have the right to assume the defense
thereof, including the employment of counsel reasonably satisfactory to the
Indemnified Party and the payment of all fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such notice shall not relieve the Indemnifying Party of its
obligations or liabilities pursuant to this Agreement, except (and only) to the
extent that it shall be finally determined by a court of competent jurisdiction
(which determination is not subject to appeal or further review) that such
failure shall have proximately and materially prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and the reasonable fees and expenses of such separate counsel shall be at the
expense of the Indemnifying Party). The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, which consent shall
not be unreasonably withheld, effect any settlement of any pending Proceeding in
respect of which any Indemnified Party is a party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
on claims that are the subject matter of such Proceeding.

 

8

 

 

Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten Trading Days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided, that
such Indemnified Party shall promptly reimburse the Indemnifying Party all such
fees and expenses to the extent it is finally judicially determined that such
Indemnified Party is not entitled to indemnification hereunder).

 

(d)       Contribution. If a claim for indemnification under Section 5(a) or
5(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Section 5, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), (i) the Holder shall not be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by the Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that the Holder has otherwise been required to pay, or would otherwise
be required to pay under Section 5(b), by reason of such untrue or alleged
untrue statement or omission or alleged omission; (ii) no contribution shall be
made under circumstances where the maker would not have been liable for
indemnification under the fault standards set forth in this Section 5 and (iii)
no Person involved in the sale of Registrable Securities which Person is guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) in connection with such sale shall be entitled to contribution
from any Person involved in such sale of Registrable Securities who was not
guilty of fraudulent misrepresentation.

 

9

 

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

6.       Reports Under the Exchange Act. With a view to making available to the
Holder the benefits of Rule 144 promulgated under the Securities Act or any
other similar rule or regulation of the Commission that may at any time permit
the Holder to sell securities of the Company to the public without registration,
the Company agrees to use reasonable best efforts to:

 

(a)       make and keep public information available, as those terms are
understood and defined in Rule 144;

 

(b)       file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
so long as the Company remains subject to such requirements and the filing of
such reports and other documents is required for the applicable provisions of
Rule 144;

 

(c)       furnish to the Holder so long as the Holder owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company if such reports are not publicly available via EDGAR, and (iii) such
other information as may be reasonably requested to permit the Holder to sell
such securities pursuant to Rule 144 without registration; and

 

(d)       procure the removal of the restrictive legend on the Registrable
Securities held by a Holder as soon as reasonably practicable following the
receipt by the Company of a request for such removal, provided that such Shares
have been sold under an effective registration statement under the Securities
Act, (ii) in connection with a sale, assignment or other transfer, the Holder
provides the Company with an opinion of counsel, reasonably acceptable to the
Company, to the effect that such sale, assignment or transfer is being made
pursuant to an exemption from the registration requirements of the Securities
Act, or (iii) the Holder provides the Company with reasonable assurance that the
Shares are being sold, assigned or transferred pursuant to Rule 144 or Rule 144A
under the Securities Act.

 

7.       Miscellaneous

 

(a)       Compliance. The Holder covenants and agrees that it will comply with
the prospectus delivery requirements of the Securities Act as applicable to it
in connection with sales of Registrable Securities pursuant to the Registration
Statement.

 

(b)       Discontinued Disposition. The Holder agrees that, upon receipt of a
notice from the Company of the occurrence of any event of the kind described in
Section 3(b), the Holder will forthwith discontinue further sales of such
Registrable Securities under the Registration Statement until the Holder’s
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement or until it is advised in writing (the “Advice”) by the Company that
the use of the applicable Prospectus may be resumed, and, in either case, has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such Prospectus or Registration
Statement. The Company will use its best efforts to ensure that the use of the
Prospectus may be resumed as promptly as is commercially practicable.

 

10

 

 

(c)       Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(d)       Amendments and Waivers. No provision of this Agreement may be waived
or amended except in a written instrument signed by the Company and the Holder.
No waiver of any default with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

(e)       Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties
and shall inure to the benefit of the Holder. The Holder may not assign any or
all of its rights under this Agreement to any person or entity to whom the
Holder assigns or transfers any Registrable Securities or otherwise, without the
prior written consent of the Company. Any assignment by Holder of this Agreement
permitted by the Company shall require that the transferee agree in writing to
be bound, with respect to the transferred securities, by the provisions hereof
that apply to the “Holder.” The Company may not assign its rights or obligations
hereunder.

 

(f)       Governing Law. The parties hereby agree that any dispute which may
arise between them arising out of or in connection with this Agreement shall be
adjudicated only before a federal court located in the State of New York and
they hereby submit to the exclusive jurisdiction of the federal and state courts
of the State of New York with respect to any action or legal proceeding
commenced by any party, and irrevocably waive any objection they now or
hereafter may have respecting the venue of any such action or proceeding brought
in such a court or respecting the fact that such court is an inconvenient forum,
relating to or arising out of this Agreement or any acts or omissions relating
to the registration of the securities hereunder, and consent to the service of
process in any such action or legal proceeding by means of registered or
certified mail, return receipt requested, in care of the address set forth below
or such other address as the undersigned shall furnish in writing to the other.

 

(g)       WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

11

 

 

(h)       Remedies. In the event of a breach by the Company or the Holder, of
any of their obligations under this Agreement, the Holder or the Company, as the
case may be, in addition to being entitled to exercise all rights granted by law
and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and the
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

 

(i)       Cumulative Remedies. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law.

 

(j)       Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subject matter
hereof, and no party shall be liable or bound to any other party in any manner
by any warranties, representations or covenants except as specifically set forth
herein.

 

(k)       Notices. All notices and other communications required or permitted
under this Agreement shall be in writing and shall be delivered personally by
hand or by overnight courier, mailed by United States first-class mail, postage
prepaid, sent by facsimile or sent by electronic mail directed (a) if to the
Holder, at the Holder’s address, facsimile number or electronic mail address set
forth in the Company’s records, or at such other address, facsimile number or
electronic mail address as the Holder may designate by ten (10) days’ advance
written notice to the other parties hereto; or (b) if to the Company, to its
address, facsimile number or electronic mail address set forth on its signature
page to this Agreement and directed to the attention of its President, or at
such other address, facsimile number or electronic mail address as the Company
may designate by ten (10) days’ advance written notice to the other parties
hereto. All such notices and other communications shall be effective or deemed
given upon delivery, on the date that is three (3) days following the date of
mailing, upon confirmation of facsimile transfer or upon confirmation of
electronic mail delivery.

 

(l)       Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

(m)       Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(n)       Execution and Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement. In the event that any signature is delivered by facsimile or email
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such signature were the original thereof.

 

[Remainder of page intentionally left blank]

 

12

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

  POLARITYTE, INC.         By: /s/ John Stetson   Name: John Stetson   Title:
Chief Financial Officer   Address:

1960 S 4250 W Salt Lake City,
UT 84104

 

  DENVER LOUGH           /s/ Denver Lough         Address:

1960 S 4250 W Salt Lake City,
UT 84104

 

[Signature Page to Registration Rights Agreement]

 

 

 

